Citation Nr: 1423740	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-38 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death of the Veteran.

2.  Entitlement dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1955, including receipt of a Combat Infantry Badge.  He died in July 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In the January 2010 notice of disagreement and statements from her representative in December 2010 and January 2014, the appellant raised the issue of an earlier effective date for a total disability rating based upon individual unemployability (TDIU) granted in a December 10, 2002 RO decision.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a freestanding earlier effective date claim is not allowed, as it would violate the rule of finality in prior rating decisions.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board has recharacterized the appellant's contentions, above, as an issue of clear and unmistakable error (CUE) in the December 10, 2002 RO decision assigning a November 10, 1999 effective date for entitlement to TDIU.  See id.  The issue has not been adjudicated by an agency of original jurisdiction (AOJ), and the Board does not currently have jurisdiction to review the motion.  Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (CUE claim is a separate claim); 38 C.F.R. §§ 20.101, 20.200, 20.201.  The issue of whether a December 10, 2002 rating decision that granted TDIU, effective November 10, 1999 should be revised or reversed on the basis of clear and unmistakable error (CUE) is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In August 2009, the appellant reported that the Veteran received treatment at the Fort Myers VA outpatient clinic for lung cancer.  The Fort Myers VA outpatient treatment records have been obtained.  However, they are limited and indicate that the Veteran received most of his treatment at the Bay Pines VA Medical Center (VAMC).  The Bay Pines VAMC treatment records are not associated with the claims folder and must be obtained.  

The DIC claim is inextricably intertwined with CUE claim raised above.  In the interest of judicial efficiency, the Board will defer adjudication pending resolution of the CUE claim above.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Bay Pines VAMC for the Veteran and associate them with the claims folder.  Efforts to obtain these records must continue until it is determined that further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the appellant and her representative.  

Request that the appellant identify any pertinent private treatment records for the Veteran and furnish appropriate authorization for the release of private medical records.  

If the appellant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

2.  After completing all development required to adjudicate the claim and adjudicating the CUE claim referred above, re-adjudicate the claims currently on appeal.  (The appellant is advised that the CUE claim is not on appeal.  If the AOJ provides an unfavorable decision on the referred CUE claim, she must file a timely appeal (notice of disagreement and substantive appeal) of the AOJ decision before the Board will review the CUE issue.)  

If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



